Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 12/08/2021 in reply to the Office action of 07/02/2021 has been entered. It appears that the claims of 05/14/2021 should have been examined in the last Office action even though the claims listed were inconsistent with the claims filed with preliminary amendment of 06/03/2020. Therefore, this Office action is made non-final. 

Claims 1 and 4-12 are pending and examined.

Claim objections
Claims 5-7 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  In addition, claims 6-7 are improper multiple dependent claims by depending another multiple dependent claim 5.
Claim 11 is objected to for lacking a period. 
Claim 12 is objected because a claim can only be in the singular. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what has been crossed with the “another Catharanthus plant”.  The recitation “obtainable by crossing with another Catharanthus plant” appears an incomplete sentence. It is also unclear as to whether the claimed plant is the same or different from the plant with deposited seed since the  
At claim 4, “The Catharanthus seed” of claim 1 lacks antecedent basis. Claim 1 is drawn to a plant. In addition, the designations “Syngenta (S)” and “Florida (F)” isolates do not clearly identify the Phytophthora isolates recited in the claim, and does not set forth the metes and bounds of the claimed invention. Since the names of “Syngenta (S)” and “Florida (F)” are not known in the art, the use of said names do not carry art recognized limitation as to the specific characteristics or essential characteristics that are associated with denomination. In addition, the names appear to be arbitrarily assigned and the specific characteristics associated therewith could be modified, as there is no written description of the resistance factor to the isolates.  Therefore, clarifications are required to more clearly define the metes and bounds of the claim.
Claims 6 and 7 are indefinite for depending cancelled claim 2. Dependent claims 9-10 are included in the rejection. For the interest of compact prosecution, claims 6 and 7 are considered to depend from claim 1. 

Claim 11 is indefinite because it depends upon an unknown claim and the claim is also incomplete. For the interest of compact prosecution, the claim is considered to depend from claim 10.
	At claim 12, “the genetic factor for Phytophthora resistance” lacks antecedent basis.  Clarification is required to more clearly define the metes and bounds of the claims.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The claims are broadly drawn to a genus of Catharanthus seed or plant comprising a genetic resistance to Phytophthora, obtainable by crossing with another Catharanthus plant, a sample of seed deposited under NCIMB Accession No. 42348; seed of said plant comprising a genetic resistance to Syngenta (S) and Florida (F) isolates of P. nicotianae ; pollen or an ovule of said plant; a method of producing F1 hybrid Catharanthus  seed/plant comprising crossing said Catharanthus plant with a second parent Catharanthus plant and harvesting the resultant F1 hybrid Catharanthus seed. The claims are also drawn to a genus of Catharanthus seed containing a genetic resistance to Phytophthora and viable seed deposited under NCIMB Accession No. 42348; plant grown from said seed and progeny of any generation thereof that contain the genetic factor for Phytophthora resistance. 
In contrast, the specification provides the Catharanthus roses variety FD0922, having a genetic resistance to S and F Phytophthora nicotianae isolates, sample of seed deposited under NCIMB Accession No. 42348, wherein the plant displays limited wilting or necrosis symptoms at the 50 DAI. The genus Catharanthus has at least seven other species including C. Coriaceus , C. lanceus, C. longifolious, C. ovalis, C. pusillus, C. scitulus, and C.trichophyllus. Also, Phytophthora is a genus in oomycete with numerous species that affects various plant species.  Therefore, the instant claims are genus claims. 
The specification does not provide the morphological and/or physiological characteristics that would distinguish even the Catharanthus roses variety FD0922  containing a genetic resistance to Phytophthora nicotiana, sample of seed of said plant deposited under NCIMB Accession No. 42348, let alone F1 or progeny plant produced from said plant. The genetic material, factor or allele that confers resistance to Syngenta (S) and Florida (F) isolates of P. nicotianae in Catharanthus plant is neither described in the specification nor is known in the prior art. The Phytophthora isolates of S and F are not known in the art and the specification does not shed light on the availability or the obtention of the isolates. Absent the availability of the S and F isolates one would not be able to test resistance to said isolates in Catharanthus plant/seed. Therefore, since the specification fails to sufficiently describe even the exemplified variety with deposited seed, the genus of Catharanthus plant and seed containing a genetic resistance to Phytophthora or an F1 hybrid seed/plant of the plant with the deposited seed and further generation seed thereof are not described. While the genetic factor responsible for the resistance to S and F Phytophthora isolates is inherently present in Catharanthus variety FD0922 with the deposited seed, one would not have markers or nucleic acids to test the present of said genetic factor in Catharanthus plant/seed derived from the Catharanthus FD0922 because the identity of the genetic factor/material responsible of such resistance is unknown.
The purpose of the written description is to ensure that the inventor had possession at the time the invention was made, of the specific subject claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
“The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement, a patent  Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966”. While the written description requirement does not demand either examples or an actual reduction, actual “possession” or reduction to practice outside of the specification is not enough. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate possession. Id.

Further, the structure corresponding to resistance of Phytophthora nicotiana isolates F and S in Catharanthus are neither described in the specification nor is known the prior art.  The specification fails to provide a representative species of the genus of the Catharanthus plants of any species including the genus of Catharanthus plant and seed derived from variety FD0922, the genus of F1 hybrid and further generation seed/plant, containing a genetic resistance to Phytophthora including resistance to Phytophthora nicotiana isolates S and F. The single species of Catharanthus variety FD0922, sample of seed of said plant deposited under NCIMB Accession No. 42348 is insufficient to describe the claimed genus. Therefore, the specification has not met either of the two elements of the written description requirement as set forth in the court's decision in University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997), and has not shown her/his possession of the claimed genus at the time of the application.

Therefore, for all the reasons discussed above, one would not recognize that Applicants are in possession of the claimed invention. Therefore, the claims lack written description.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowman et al (US 5, 491, 285).

The claims are drawn to a Catharanthus plant or seed comprising a genetic resistance to Phytophthora, obtainable by crossing with another Catharanthus plant, a sample of seed deposited under NCIMB Accession No. 42348; seed of said plant comprising a genetic resistance to Syngenta (S) and Florida (F) isolates of P. nicotianae ; pollen or an ovule of said plant; a method of producing F1 hybrid Catharanthus  seed/plant comprising crossing said Catharanthus plant with a second parent Catharanthus plant and harvesting the resultant F1 hybrid Catharanthus seed. The claims are also drawn to a genus of Catharanthus seed containing a genetic resistance to Phytophthora and viable seed deposited under NCIMB Accession No. 42348, plant 
Bowman et al teach Catharanthus cultivar plant/seed having Phytophthora parasitica resistant, and a method of producing F1 Catharanthus plant/seed produced by crossing Catharanthus plants containing resistance to Phytophthora; F1 plant/seed containing Phytophthora resistance. At Examples 5-8 disclose production of Phytophthora resistant F1 hybrid cultivars by crossing Phytophthora resistant Catharanthus cultivar with Catharanthus plants with desirable horticultural traits. Because a genetic resistance/factor to S and F phytophthora isolates is unknown and is not described in the specification, and because the claims are indefinite (see 112(b) rejection above), the claimed phytophthora resistant plants/seed are indistinguishable from the prior art. Phytophthora nicotianae is also known as Phytophthora Parasitica var. nicotiana . Note, the claims are not limited to the Catharanthus variety FD0922. 
	
					Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yandoc et al (Plant Disease (2007) teach that Phytophthora nicotianae infects Catharanthus roseus. 
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662